Citation Nr: 0607512	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from July 1974 to July 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision.  The history of 
this case is addressed within the Board's March 2005 
decision, which fully addresses three of the four claims 
raised by the veteran.  The issue of entitlement to a higher 
(compensable) rating for hypertension was remanded for 
additional development. 


FINDINGS OF FACT

1.  The veteran has failed to attend a VA examination without 
good cause shown.

2.  Competent evidence does not show that the veteran's 
hypertension is manifested by diastolic pressures 
predominantly 100 or more, or systolic pressures 
predominantly 160 or more.


CONCLUSION OF LAW

A compensable rating for hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board attempted to have the veteran's disability 
evaluated, without success.  The Board remanded this case in 
March 2005 specifically for the purpose of attempting to 
obtain an additional examination, without success.  As noted 
by the RO within its November 2005 Supplemental Statement of 
the Case, the law requires that when a claimant fails to 
report for a VA examination as a part of an original claim 
for compensation, as in this case, the claim will be 
adjudicated based on the evidence of record.  

It appears the RO or VA Medical Center (VAMC) rescheduled 
this examination without success.  Under § 3.655, the Board 
finds no good cause for the veteran to have failed to attend 
the VA examinations scheduled by the RO.  

While the veteran may have had difficulties in scheduling his 
examination due to the fact that he was moving (as indicated 
within a report of contact between the RO and veteran), the 
Board finds no basis to conclude that there was good cause in 
the veteran's failure to attend any of the examinations 
either scheduled or rescheduled.  As indicated within 
38 C.F.R. § 3.655(a), "good cause" includes, but is not 
limited to, illness or hospitalization of the claimant, death 
of an immediate family member, etc.  Repeated failure of the 
veteran to attend a scheduled examination due to his move 
cannot, in the opinion of the Board, provide a basis to 
conclude that the veteran had good cause in his failure to 
attend the examination requested by the Board.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

The veteran filed this claim in August 1998.  The rating 
criteria for evaluating diseases of the heart (including 
hypertension) were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104 (2005)).  Consequently, the new criteria apply.  The 
veteran's hypertension is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  
Under these criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  Finally, a 60 percent evaluation is 
warranted for diastolic pressure predominantly measuring 130 
or more. 

The veteran was afforded a VA general medical examination in 
October 1998.  His blood pressure reading was 162/94.  The 
diagnoses included hypertension, under quite good control 
with hydrochlorothiazide.

A December 2003 VA orthopedic examination report included 
diagnoses of hypertension.  However, no blood pressure 
readings were provided. 

Treatment records obtained by the RO indicate blood pressure 
readings of 125/82 in August 2005 and 107/66 in July 2005.

Based on the above, it can not be found that the diastolic 
pressures are predominantly 100 or more or that systolic 
pressures are predominantly 160 or more.  Predominantly 
connotes a standard of more often than not.  Such standard 
clearly is not met.  Continuous medication for control with a 
history of diastolic pressures above 100 is also not 
indicated within these records.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the U.S. Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

Finally, in the absence of an exceptional or unusual 
disability picture, the Board finds that the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The claim 
is denied. 

Duties to Notify and Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in May 2005 and at other times.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

The Board is aware of the recent  decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

It is noted that the veteran was scheduled to undergo a VA 
examination of his claimed disabilities but did not report 
for such examination.  The Board has, therefore, adjudicated 
the claim on the merits.  38 C.F.R. § 3.655 (2005). 

Nevertheless, the Board finds that the evidence, which 
indicates that the veteran does not meet the requirements of 
a compensable evaluation, warrants the conclusion that a 
remand for an examination is not necessary to decide the 
veteran's claim.  See 38 C.F.R. § 3.159 (c)(4).  

As service and post-service medical records provide no basis 
to grant this claim and provide evidence against these 
claims, the Board finds no basis to obtain a VA examination.


ORDER

The appeal is denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


